Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor package comprising a semiconductor chip on the substrate, a ground electrode in the outer insulating layer, a top surface of the connection pad is exposed by a top surface of the outer insulating layer, a level of the top surface of the connection pad is lower than a level of the top surface of the outer insulating layer, a level of a bottom surface of the ground electrode is higher than a level of a top surface of the redistribution layer, and the outer insulating layer covers a top surface of the ground electrode, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor package comprising a high bandwidth memory provided on the substrate and horizontally spaced apart from the logic chip, a connection pad provided in the outer insulating layer and electrically connected to the redistribution layer, a connection via connecting the connection pad to the redistribution layer, a top surface of the connection pad is exposed by a top surface of the outer insulating layer, a level of the top surface of the connection pad is lower than a level of the top surface of the outer insulating layer, in combination with the remaining claimed limitations of claim 11; the claimed semiconductor package comprising a semiconductor chip on the redistribution substrate, a ground electrode in the outer insulating layer, the connection pad is disposed in an exposure hole, which is provided in the outer insulating layer, a level of a top surface of the connection pad is lower than a level of a top surface of the outer insulating layer, the ground electrode is horizontally spaced apart from the connection pad, a level of a bottom surface of the ground electrode is the same as a level of a bottom surface of the connection pad, the outer insulating layer covers a top surface of the ground electrode, the lower ball is electrically connected to the connection pad through an intermediate layer formed between the lower ball and the connection pad, and a portion of the under-fill layer fills a portion of the exposure hole, in combination with the remaining claimed limitations of claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pei et al. (US 2019/0296002), Hsieh et al. (US 2017/0317029) and Yu et al. (PN 9,627,365) disclose the formation of the semiconductor package having a semiconductor chip formed on a redistribution layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897